Case 18-02553-hb        Doc 26    Filed 03/28/19 Entered 03/28/19 11:56:34              Desc Main
                                  Document      Page 1 of 1
                     UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF SOUTH CAROLINA


IN RE:                                                         C/A No. 18-02553-hb
Kara L. Cook                                                       Chapter 13




                                                             ORDER LIFTING
                                     Debtor(s).            THE AUTOMATIC STAY



        This matter is before the Court on the certification of JPMorgan Chase Bank, National
Association ("Movant") that Debtor(s) did not comply with the settlement order entered by the
Court on November 2, 2018 by failing to make required payments, as follows: December 2018 -
March 2019 regular payments and December 2018 - March 2019 stipulation payments. Movant
has waived any claim arising under 11 U.S.C. §§ 503(b) and 507(b) and stipulated that any funds
received from the disposition of the collateral in excess of all liens, costs, and expenses will be
paid to the trustee or the estate. Based upon the certification of Movant, the stay is lifted as to
320 BLANCHARD ROAD, NORTH AUGUSTA, South Carolina 29841. Movant may send any
required notice to the Debtor(s) and proceed with its remedies against the collateral.

   The stay pursuant to Fed. R. Bankr. P. 4001(a)(3) is not applicable to this order.

       AND IT IS SO ORDERED.




 FILED BY THE COURT
     03/28/2019




                                                    US Bankruptcy Judge
                                                    District of South Carolina



   Entered: 03/28/2019
